Exhibit 10.2
STANDARD FORM LEASE

1. Basic Provisions

1.1 Parties: This Lease, executed in duplicate at Cupertino, California, on
March 9, 2006, by and between Mission West Properties, L.P., a Delaware limited
partnership, and Sipex Corporation, a Delaware Corporation, hereinafter called
respectively Lessor and Lessee, without regard to number or gender.

1.2 Letting: Lessor hereby leases to Lessee, and Lessee hires from Lessor, the
Premises, for the term, at the rental and upon all the terms and conditions set
forth herein.

1.3 Use: Lessee may use the Premises for the purpose of conducting therein
office, research and development, light manufacturing, and warehouse activities,
and any other legal activity.

1.4 Premises: The real property with appurtenances as shown on Exhibit A (the
“Premises”) situated in the City of Milpitas, County of Santa Clara, State of
California, and more particularly described as follows:

The Premises includes one single story 60,482 square foot building and one
2-story 35,208 square foot building for a total of 95,690 square feet of
buildingswith all improvements thereto, including the right to use 293
unreserved surface parking spaces as shown on Exhibit A.1. The address for the
Premises is 233 South Hillview Drive, Milpitas, California. Lessee’s pro-rata
share of the Premises is 100%.

1.5 Term: The term shall be for sixty (60) months unless extended pursuant to
Section 35 of this Lease (the “Lease Term”), commencing on the Commencement Date
as defined in Section 1.11 and ending sixty (60) months thereafter.

              1.6Rent: Rent shall be payable in monthly installments as follows:
       
 
           
 
  Base Rent   Estimated CAC**   Total Rent
 
           
Months 1* through 12
Months 13 through 24
Months 25 through 36
Months 37 through 48
Months 49 through 60
  $105,259
$108,417
$111,669
$115,019
$118,470   $2,871
$2,871
$2,871
$2,871
$2,871   $108,130
$111,288
$114,540
$117,890
$121,341

• For purposes of the foregoing, “Month 1” is the first full lease month after
the Commencement Date. If the Commencement Date is not the first day of a month,
then the first month shall be a partial month (prorated), and shall be added to
the Lease Term. The monthly Total Rent for the partial month shall be Three
Thousand Four Hundred Eighty Eight Dollars ($3,488) per day. Month 1 shall
commence on the first day of the first full month of the Lease Term.

• CAC charges to be adjusted per Common Area Charges Section below.

Base rent and CAC as scheduled above shall be payable in advance on or before
the first day of each calendar month during the Lease Term. The term “Rent,” as
used herein, shall be deemed to be and to mean the base monthly rent and all
other sums required to be paid by Lessee to Lessor pursuant to the terms of this
Lease. Rent shall be paid in lawful money of the United States of America,
without offset or deduction, and shall be paid to Lessor at such place or places
as may be designated from time to time by Lessor. Rent for any period less than
a calendar month shall be a pro rata portion of the monthly installment. Upon
execution of this Lease, Lessee shall deposit with Lessor the first month’s
rent, including estimated CAC and Security Deposit.

1.7 Security Deposit: Lessee shall deposit with Lessor the sum of One Million
Two Hundred Sixty Five Thousand Dollars ($1,265,000) (the “Security Deposit”).
The Security Deposit shall be held by Lessor as security for the faithful
performance by Lessee of all of the terms, covenants, and conditions of this
Lease applicable to Lessee. The Security Deposit will be reduced to Six Hundred
Thirty Two Thousand Five Hundred Dollars ($632,500) when the Lessee achieves
four consecutive quarters of net income and positive cash flow, excluding
extraordinary items, as reported on their securities filings with the U.S.
Securities and Exchange Commission (the “Security Deposit Reduction Event”).
Following the Security Deposit Reduction Event if the Lessee reports two
consecutive quarters of net loss and negative cash flow, excluding extraordinary
items, as reported on their securities filings with the U.S. Securities and
Exchange Commission, Lessor will have the right to require the Lessee to
increase the Security Deposit to One Million Two Hundred Sixty Five Thousand
Dollars ($1,265,000) within fifteen (15) days after Lessor’s written notice to
Lessee; provided, however, that upon any subsequent occurrence of a Security
Deposit Reduction Event, the Security Deposit will again be reduced to Six
Hundred Thirty Two Thousand Five Hundred Dollars ($632,500) until such time, if
any, as Lessee thereafter reports two consecutive quarters of net loss and
negative cash flow, excluding extraordinary items, as reported on its securities
filings with the U.S. Securities and Exchange Commission, Lessor will again have
the right to require the Lessee to increase the Security Deposit to One Million
Two Hundred Sixty Five Thousand Dollars ($1,265,000) within fifteen (15) days
after Lessor’s written notice to Lessee. If Lessee commits a default as provided
for herein (after applicable notice and cure periods), including but not limited
to a default with respect to the provisions contained herein relating to the
condition of the Premises, Lessor may (but shall not be required to) use, apply
or retain all or any part of the Security Deposit for the payment of any amount
which Lessor may spend by reason of default by Lessee. If any portion of the
Security Deposit is so used or applied, Lessee shall, within ten days after
written demand therefor, deposit cash with Lessor in an amount sufficient to
restore the Security Deposit to itsimmediately prior amount. Lessee’s failure to
do so shall be a default by Lessee. Any attempt by Lessee to transfer or
encumber its interest in the Security Deposit shall be null and void.

In lieu of the cash Security Deposit described above, Lessee shall have the
right, at Lessee’s election, to provide the Security Deposit in the form of an
irrevocable standby letter of credit (the “Letter of Credit”) issued to Lessor,
as beneficiary, by a U.S. bank reasonably approved by Lessor, in which case, the
Letter of Credit shall serve as the Security Deposit under this Lease. Lessee
shall maintain the Letter of Credit for the entire Lease Term, provided that
Lessee may at any time substitute a cash Security Deposit for the Letter of
Credit, and upon such substitution, Lessor shall return the Letter of Credit to
Lessee. The Letter of Credit shall provide that it will be automatically renewed
until thirty (30) days after the expiration date of the Lease Term or any
extension thereof. If, not later than thirty (30) days prior to the expiration
of the Letter of Credit, Lessee fails to furnish Lessor with a replacement
Letter of Credit pursuant to this paragraph, Lessor shall have the right to draw
the full amount of the Letter of Credit and shall hold the proceeds of the
Letter of Credit as a cash Security Deposit pursuant to the foregoing paragraph.
Except as set forth in the preceding sentence, Lessor shall only draw upon the
Letter of Credit following Lessee’s default (after applicable notice and cure
periods) and only to the extent required to cure such default. If Lessor draws
upon the Letter of Credit solely due to Lessee’s failure to renew the Letter of
Credit at least thirty (30) days before its expiration (i) such failure to renew
shall not constitute a default hereunder, and (ii) Lessee shall at any time
thereafter be entitled to provide Lessor with a replacement Letter of Credit
that satisfies the requirements of this paragraph, in which case Lessor shall
immediately return the cash proceeds equal to the balance of the Letter of
Credit drawn by Lessor.

1.8 Common Area Charges: Lessee shall pay to Lessor, as additional Rent, an
amount equal to Lessee’s pro-rata share of the total common area charges of the
Premises as defined below (the common area charges for the Premises is referred
to herein as (“CAC”)). Lessee shall pay to Lessor as Rent, on or before the
first day of each calendar month during the Lease Term, subject to adjustment
and reconciliation as provided hereinbelow, the sum of Two Thousand Eight
Hundred Seventy One Dollars ($2,871), said sum representing Lessee’s estimated
monthly payment of Lessee’s percentage share of CAC (which as of the date of
this Lease represents the insurance covered under Sections 6 A) and 6 B) and the
two percent (2%) management fee set forth in this Section). Lessee, at Lessee’s
cost, will be responsible for replacement of capital items, including but not
limited to: HVAC units, parking lot (not including resealing and restriping
which is covered by the CAC), roof membrane replacement (not including the roof
membrane maintenance which is covered by the CAC), roof decking, structural or
insulation replacement as a result of water intrusion from failure of the roof
membrane, elevator, and painting of building exterior (the “Capital
Replacements”) during the Lease Term or any extension thereof by properly
licensed and insured contractors using materials of equal or better quality that
existed prior to the Capital Replacement. It is understood and agreed that
Lessee’s obligation under this paragraph shall be prorated to reflect the
Commencement Date and the end of the Lease Term, including a partial month.

Lessee’s estimated monthly payment of CAC payable by Lessee during the calendar
year in which the Lease commences is set forth above. At or prior to the
commencement of each succeeding calendar year term (or as soon as practical
thereafter), Lessor shall provide Lessee with Lessee’s estimated monthly payment
for CAC which Lessee shall pay to Lessor as Rent. Within 120 days of the end of
the calendar year and the end of the Lease Term, Lessor shall provide Lessee a
statement of actual CAC incurred for the preceding year or other applicable
period in the case of a termination year. If such statement shows that Lessee
has paid less than its actual percentage, then Lessee shall pay to Lessor the
amount of such deficiency within thirty (30) days. If such statement shows that
Lessee has paid more than its actual percentage, then Lessor shall, at its
option, promptly refund such excess to Lessee or credit the amount thereof to
the Rent next becoming due from Lessee. Lessor reserves the right to revise any
estimate of CAC if the actual or projected CAC show an increase or decrease in
excess of 10% from an earlier estimate for the same period. In such event,
Lessor shall provide a revised estimate to Lessee, together with an explanation
of the reasons therefor, and Lessee shall revise its monthly payments
accordingly. Lessor’s and Lessee’s obligation with respect to adjustments at the
end of the Lease Term or earlier expiration of this Lease shall survive the
Lease Term or earlier expiration. Lessee shall have the right, at any time
within one hundred eighty (180) days after Lessee’s receipt of any such
statement to audit Lessor’s books and records regarding CAC. If such audit shows
that Lessee has paid less than its actual percentage of CAC, then Lessee shall
pay to Lessor the amount of such deficiency within thirty (30) days. If such
audit shows that Lessee has paid more than its actual percentage of CAC, then
Lessor shall, at its option, promptly refund such excess to Lessee or credit the
amount thereof to the Rent next becoming due from Lessee. In addition, if such
audit shows that Lessee has overpaid CAC by more than ten percent (10%) of the
CAC actually payable by Lessee, then Lessor shall pay the out of pocket cost of
Lessee’s audit. Lessee’s audit shall take place at the Lessor’s business office
where the records are kept at a date and time mutually agreed to by the parties.

As used in this Lease, CAC shall include the reasonable costs actually incurred
by Lessor for the following: (i) the repair and maintenance of the Premises
under Section 5(b), the premiums for Lessor’s insurance under Sections 6 A) and
6 B) and the deductible thereunder (not to exceed $10,000 per occurrence), Taxes
under Section 16, and the amount described in Section 31 for earthquake
insurance; (ii) costs of supplies, materials, equipment and tools used and
required in connection with the operation and maintenance of the Premises;
(iii) licenses, permits and inspection fees; (iv) all other costs incurred by
Lessor in directly maintaining and operating the Premises; and (v) costs to
comply with government regulations imposed on the Premisesafter the Commencement
Date and not related to Lessee’s particular use and occupancy of the Premises;
and (vi) an amount equal to two percent (2%) of the base rent and CAC (to the
extent that the Lessee elects to take direct control of the CAC as provided in
Section 5(b), the management fee will only be calculated using the base rent and
the CAC that is managed directly by Lessor), as compensation for Lessor’s
accounting and management services. Lessee shall have the right to review the
basis and computation analysis used to derive the CAC applicable to this Lease
annually.

1.9 Late Charges: Lessee hereby acknowledges that a late payment made by Lessee
to Lessor of Rent and other sums due hereunder will cause Lessor to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges, which may be imposed on Lessor
according to the terms of any mortgage or trust deed covering the Premises.
Accordingly, if any installment of base monthly rent or monthly estimate of CAC
is not received by Lessor or Lessor’s designee within five (5) days after such
amount is due (provided, however, that, on the first occasion in any calendar
year that Lessee is delinquent in payment of base monthly rent or monthly
estimate of CAC, Lessor shall give Lessee written notice thereof, and no late
charge shall be payable so long as Lessee pays such past-due amount within three
(3) days thereafter) or if any other Rent or other sum payable to Lessor is not
received by Lessor or Lessor’s designee within ten (10) days after Lessor
delivers a written notice to Lessee, Lessee shall pay to Lessor a late charge
equal to five percent (5%) of such overdue amount. The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Lessor
will incur by reason of late payments made by Lessee. Acceptance of such late
charges by Lessor shall in no event constitute a waiver of Lessee’s default with
respect to such overdue amount, nor shall it prevent Lessor from exercising any
of the other rights and remedies granted hereunder.

1.10 Quiet Enjoyment: Lessor covenants and agrees with Lessee that upon Lessee
paying Rent and performing its covenants and conditions under this Lease, Lessee
shall and may peaceably and quietly have, hold and enjoy the Premises for the
Lease Term, subject, however, to the rights reserved by Lessor hereunder.

1.11 Possession: Possession shall be deemed tendered and the term shall commence
on the date of this Lease or such other date agreed to by the parties in writing
(the “Commencement Date”).

2. Lessee Improvements

2.1 Acceptance Of Premises And Covenants To Surrender: Lessee accepts the
Premises in an “AS IS” condition and “AS IS” state of repair, subject to
Lessor’s representation that the Premises are in good order and repair, and
comply with all requirements for occupancy as of the Commencement Date. Lessee
agrees on the last day of the Lease Term, or on the sooner termination of this
Lease, to surrender the Premises to Lessor in Good Condition and Repair “Good
Condition and Repair” shall generally mean that the Premises are in the
condition that one would expect the Premises to be in, if throughout the Lease
Term Lessee (i) uses and maintains the Premises in a commercially reasonable
manner and in an accordance with the requirements of this Lease and (ii) makes
all Required Replacements. “Required Replacements” are the replacements to
worn-out (non-repairable) equipment, fixtures, and improvements, including the
Captial Replacements that a commercially reasonable owner-user would make. All
of the following shall be in Good Condition and Repair: (i) the interior walls
and floors (new carpet will not be required at the end of the Lease Term) of all
offices and other interior areas, (ii) all suspended ceilings and any carpeting
shall be clean and in good condition, (iii) all glazing, windows, doors and door
closures, plate glass, (iv) all electrical systems including light fixtures and
ballasts, plumbing, and temperature control systems; and (v) the existing
approximately 20,000 square feet of Class 10 clean room. Lessee, on or before
the end of the Lease Term or sooner termination of this Lease, shall remove all
its personal property and trade fixtures from the Premises, and all such
property not so removed shall be deemed to be abandoned by Lessee. Lessee shall
reimburse Lessor for all disposition costs incurred by Lessor relative to
Lessee’s abandoned property. If the Premises are not surrendered at the end of
the Lease Term or earlier termination of this Lease, Lessee shall indemnify
Lessor against loss or liability resulting from any delay caused by Lessee in
surrendering the Premises including, without limitation, any claims made by any
succeeding Lessee founded on such delay.

3. Uses Prohibited: Lessee shall not commit, or suffer to be committed, any
waste upon the Premises, or any nuisance, or other act or thing which may
disturb the quiet enjoyment of any other tenant in or around the buildings in
which the subject Premises are located or allow any sale by auction upon the
Premises, or allow the Premises to be used for any improper, immoral, unlawful
or objectionable purpose, or place any loads upon the floor, walls, or ceiling
which may endanger the structure, or use any machinery or apparatus which will
unreasonably vibrate or shake the Premises or the building of which it is a
part, or place any harmful liquids in the drainage system of the building. No
waste materials or refuse shall be dumped upon or permitted to remain upon any
part of the Premises outside of the building proper. No materials, supplies,
equipment, finished products or semi-finished products, raw materials or
articles of any nature shall be stored upon or permitted to remain on any
portion of the Premises outside of the building structure, unless approved by
the local, state federal or other applicable governing authority. Lessor
consents to Lessee’s use of materials which are incidental to Lessee’s normal,
day-to-day operations, but this does not relieve Lessee of any of its
obligations not to contaminate the Premises and related real property or violate
any Hazardous Materials Laws.

4. Alterations And Additions: Lessee shall not make, or suffer to be made, any
alteration or addition to said Premises, or any part thereof, without the
express, advance written consent of Lessor; any addition or alteration to said
Premises, except movable furniture, equipment and trade fixtures, shall become
at once a part of the realty and belong to Lessor at the end of the Lease Term
or earlier termination of this Lease. Alterations and additions which are not
deemed as trade fixtures shall include HVAC systems, lighting systems,
electrical systems, partitioning, carpeting, or any other installation which has
become an integral part of the Premises. Lessee agrees that it will not proceed
to make such alterations or additions until all required government permits have
been obtained and after having obtained consent from Lessor to do so, until five
(5) days from the receipt of such consent, so that Lessor may post appropriate
notices to avoid any liability to contractors or material suppliers for payment
for Lessee’s improvements. Lessee shall at all times permit such notices to be
posted and to remain posted until the completion of work. At the end of the
Lease Term or earlier termination of this Lease, Lessee shall remove and shall
be required to remove any additions or alterations installed by Lessee at or
during the Lease Term and Lessee shall return the Premises to the condition that
existed before the installation of the additions or alterations. Notwithstanding
the above, Lessor agrees to allow any reasonable alterations and improvements
and will notify Lessee at the time of approval if such improvements or
alterations are to be removed at the end of the Lease Term or earlier
termination of this Lease. Notwithstanding the foregoing, Lessee may construct
non-structural alterations and additions without Lessor’s prior approval, if the
cost of any such project within a twelve month period does not exceed Fifty
Thousand Dollars ($50,000) and does not alter the exterior appearance of the
Premises or building. Except for alterations and additions which cannot be
removed without structural modifications to the Premises, at any time Lessee may
remove Lessee’s trade fixtures, equipment, personal property and alterations
from the Premises, provided that Lessee repairs all damage caused by such
removal to a standard of at least equal quality and finishes that exist in the
Premises.

5. Maintenance Of Premises:

(a) Lessee shall at its sole cost and expense keep, repair, and maintain the
interior of the Premises in Good Condition and Repair, including, but not
limited to, the interior walls and floors of all offices and other interior
areas, doors and door closures, all lighting systems, temperature control
systems, and plumbing systems, existing approximately 20,000 square feet of
Class 10 clean room, including any Required Replacements. Lessee shall provide
interior and exterior window washing as needed.

(b) Lessor shall, at Lessee’s expense, keep, repair, and maintain in Good
Condition and Repair including Required Replacements the following, which shall
be included in the monthly CAC under Section 1.8:

1. The exterior of the building, any appurtenances and every part thereof,
including but not limited to, glazing, sidewalks, parking areas, electrical
systems, and painting of exterior walls. The parking lot to receive a finish
coat as soon as practicable following the Lease Commencement and every five to
seven years thereafter.
2. The HVAC by a service contract with a licensed air conditioning and heating
contractor which contract shall provide for a minimum of quarterly maintenance
of all air conditioning and heating equipment at the Premises including HVAC
repairs or replacements which are either excluded from such service contract or
any existing equipment warranties.
3. The landscaping by a landscape contractor to water, maintain, trim and
replace, when necessary, any shrubbery, irrigation parts, and landscaping at the
Premises.
4. The roof membrane by a service contract with a licensed reputable roofing
contractor which contract shall provide for a minimum of semi-annual
maintenance, cleaning of storm gutters, drains, removing of debris, and trimming
overhanging trees, repair of the roof, and application of a finish coat (if
applicable to the Premises type of roof), every five years.
5. Exterior pest control.
6. Fire monitoring services.
7. Parking lot sweeping.
8. The Elevator by a service contract with a licensed elevator contractor which
contract shall provide for a minimum of quarterly maintenance of all elevator
equipment at the Premises including repairs or replacements which are either
excluded from such service contract or any existing equipment warranties, and
maintaining all licensing required by the State of California.
9. Elevator emergency phone and monitoring.

Upon execution of this Lease, Lessee will be directly responsible for securing,
supervising and paying for the items in this Section 5(b) 1, 2, 3, 4, 5, 6, 7, 8
and 9. Any contract entered into by Lessee for items in this Section 5(b) 1, 2,
3, 4, 5, 6, 7, 8 and 9 will be with properly licensed and insured contractors in
accordance with the terms of this Lease, and the contractor shall name Lessor as
additional insured. The cost of Lessee providing these services to the Premises
shall be excluded from monthly CAC.

In the event Lessee elects to have Lessor directly secure, supervise and pay for
any items in this Section 5(b) 1, 2, 3, 4, 5, 6, 7, 8 and 9, at any time during
the Lease Term, Lessee will provide Lessor at least sixty (60) days advance
written notice accompanied by a copy of the service contact currently in place.
Lessor will have the right to use a contractor of Lessor’s choosing, in Lessor’s
sole and absolute discretion, for the services previously contracted for by
Lessee. The Lessor shall use properly licensed and insured contractors in
accordance with the terms of this Lease, and the contractor shall name Lessee as
additional insured. The cost of Lessor providing the services to the Premises
shall be included in the monthly CAC.

If Lessor manages the items in this Section 5(b) 1, 2, 3, 4, 5, 6, 7, 8 and 9,
at any time during the Lease Term, the Lessee has the right to directly secure,
supervise and pay for any items in this Section 5(b) 1, 2, 3, 4, 5, 6, 7, 8 and
9 for the Premises by delivering a written notice to Lessor at least thirty
(30) days in advance, and as long as such actions result in comparable services
being provided and no penalty to be incurred by Lessor in connection with
canceling the contract in place. To the extent Lessee elects to have direct
control, supervision and payment of all or a portion of the CAC for the
Premises, Lessee will provide Lessor customary proof of payment and/or
maintenance records contemporaneously, as applicable, relating to the CAC in
Lessee’s direct control, supervision and payment for the Premises, and the cost
of Lessee providing the services to the Premises shall be excluded from the
monthly CAC.

Notwithstanding the foregoing or any other provision of this Lease, Lessee, at
Lessee’s sole cost and expense, has the right to complete any necessary
emergency repairs covered by the CAC’s to mitigate damage to the Premises or
avoid any disruption of Lessee’s business. Following the Lessee’s completion of
any necessary emergency repairs, Lessee will promptly notify Lessor in writing
of the emergency repairs that were completed.

(c) Lessee hereby waives any and all rights to make repairs at the expense of
Lessor as provided in Section 1942 of the Civil Code of the State of California,
and all rights provided for by Section 1941 of said Civil Code.

(d) Lessor, at Lessor’s sole cost, shall be responsible for the repair of any
structural defects in the Premises including the roof structure (not including
the roof membrane), exterior walls and foundation during the Lease Term.

6. Insurance:

A) Hazard Insurance: Lessee shall not use, or permit said Premises, or any part
thereof, to be used, for any purpose other than that for which the Premises are
hereby leased; and no use shall be made or permitted to be made of the Premises,
nor acts done, which may cause a cancellation of any insurance policy covering
the Premises, or any part thereof, nor shall Lessee sell or permit to be kept,
used or sold, in or about said Premises, any article which may be prohibited by
a fire and extended coverage insurance policy. Lessee shall comply with any and
all requirements, pertaining to said Premises, of any insurance organization or
company, necessary for the maintenance of reasonable fire and extended coverage
insurance, covering the Premises. Lessor shall, at Lessee’s sole cost and
expense as part of the CAC, purchase and keep in force “all risk” property
insurance, covering loss or damage to the Premises in an amount equal to the
full replacement cost of the Premises, as reasonably determined by Lessor, with
proceeds payable to Lessor. In the event of a loss per the insurance provisions
of this paragraph, Lessee shall be responsible for deductibles up to a maximum
of $10,000 per occurrence. Lessee acknowledges that the insurance referenced in
this paragraph does not include coverage for Lessee’s personal property.

B) Loss of Rents Insurance: Lessor shall, at Lessee’s sole cost and expense as
part of the CAC, purchase and maintain in full force and effect, a policy of
rental loss insurance, in an amount equal to the amount of Rent payable by
Lessee commencing within sixty (60) days of the date of the loss or on the date
of loss if reasonably available for the next ensuing one (1) year, as reasonably
determined by Lessor with proceeds payable to Lessor (“Loss of Rents
Insurance”).

C) Liability and Property Damage Insurance: Lessee, as a material part of the
consideration to be rendered to Lessor, hereby waives all claims against Lessor
and Lessor’s Agents for damages to goods, wares and merchandise, and all other
personal property in, upon, or about the Premises, and for injuries to persons
in, upon, or about the Premises, from any cause arising at any time, and Lessee
will hold Lessor and Lessor’s Agents exempt and harmless from any damage or
injury to any person, or to the goods, wares, and merchandise and all other
personal property of any person, arising from the use or occupancy of the
Premises by Lessee, or from the failure of Lessee to keep the Premises in Good
Condition and Repair, as herein provided; provided, however, that the foregoing
waiver and indemnity shall not apply with respect to any damage or injury caused
by the negligence or willful misconduct of Lessor or Lessor’s Agents. Lessee
shall, at Lessee’s sole cost and expense, purchase and keep in force a standard
policy of commercial general liability insurance and property damage policy
covering the Premises and all related areas insuring the Lessee having a
combined single limit for both bodily injury, death and property damage in an
amount not less than Five Million Dollars ($5,000,000.00) per occurance of which
Two Million Dollars ($2,000,000) can be provided by a primary (or base)
liability policy with an additional Three Million Dollars ($3,000,000) provided
by an excess or umbrella liability policy, and Lessee’s insurance shall be
primary. The limits of said insurance shall not, however, limit the liability of
Lessee hereunder. Lessee shall, at its sole cost and expense, comply with all of
the insurance requirements of all local, municipal, state and federal
authorities now in force, or which may hereafter be in force, pertaining to
Lessee’s particular use and occupancy of the said Premises.

D) Personal Property Insurance: Lessee shall obtain, at Lessee’s sole cost and
expense, a policy of fire and extended coverage insurance including coverage for
direct physical loss special form, and a sprinkler leakage endorsement insuring
the personal property of Lessee. The proceeds from any personal property damage
policy shall be payable to Lessee.

All insurance policies required in 6 C) and 6 D) above shall: (i) provide for a
certificate of insurance evidencing the insurance required herein, being
deposited with Lessor on or prior to the Commencement Date, and upon each
renewal, such certificates shall be provided 30 days prior to the expiration
date of such coverage, (ii) be in a form reasonably satisfactory to Lessor and
shall provide the coverage required by Lessee in this Lease, (iii) be carried
with companies with a Best Rating of A minimum, (iv) specifically provide that
such policies shall not be subject to cancellation, reduction of coverage, or
other change except after 30 days prior written notice to Lessor, (v) with
respect to insurance under 6 C) name Lessor, Lessor’s lender, and any other
party with an insurable interest in the Premises as additional insureds by
endorsement to policy, and (vi) shall be primary.

Lessee agrees to pay to Lessor, as additional Rent, on demand, the full cost of
the insurance polices referenced in 6 A) and 6 B) above as evidenced by
insurance billings to Lessor which shall be included in the CAC. If Lessee does
not occupy the entire Premises, the insurance premiums shall be allocated to the
portion of the Premises occupied by Lessee on a pro-rata square footage or other
equitable basis, as determined by Lessor. It is agreed that Lessee’s obligation
under this paragraph shall be prorated to the reflect the Commencement Date and
the end of the Lease Term.

Notwithstanding anything in this Lease to the contrary, Lessor and Lessee hereby
waive any rights each may have against the other related to any loss or damage
to Premises caused by Lessor or Lessee as the case may be, or to the Premises or
its contents, and which may arise from any risk covered by “all risk” property
insurance or those risks required to be covered under Lessee’s personal property
insurance. The parties shall provide that their respective insurance policies
insuring the property or the personal property include a waiver of any right of
subrogation which said insurance company may have against Lessor or Lessee, as
the case may be.

7. Abandonment: Lessee shall not abandon the Premises at any time during the
Lease Term; and if Lessee shall abandon or surrender said Premises, or be
dispossessed by process of law, or otherwise, any personal property belonging to
Lessee and left on the Premises shall be deemed to be abandoned, at the option
of Lessor. Notwithstanding the above, the Premises shall not be considered
abandoned if Lessee maintains the Premises in Good Condition and Repair,
provides security and is not in default.

8. Free From Liens: Lessee shall keep the subject Premises and the property in
which the subject Premises are situated, free from any and all liens including
but not limited to liens arising out of any work performed, materials furnished,
or obligations incurred by Lessee. However, the Lessor shall allow Lessee to
contest a lien claim, so long as the claim is discharged prior to any
foreclosure proceeding being initiated against the property and provided Lessee
provides Lessor a bond if the lien exceeds $5,000.

9. Compliance With Governmental Regulations: Lessee shall, at its sole cost and
expense, comply with all of the requirements of all local, municipal, state and
federal authorities now in force, or which may hereafter be in force, pertaining
to Lessee’s particular use of the Premises, and shall faithfully observe in the
use and occupancy of the Premises all such local and municipal ordinances and
state and federal statutes now in force or which may hereafter be in force.

10. Intentionally Omitted.

11. Advertisements And Signs: Lessee shall not place or permit to be placed, in,
upon or about the Premises any unusual or extraordinary signs, or any signs not
approved by the city, local, state, federal or other applicable governing
authority. Lessee shall not place, or permit to be placed upon the Premises, any
signs, advertisements or notices without the written consent of the Lessor, and
such consent shall not be unreasonably withheld. A sign so placed on the
Premises shall be so placed upon the understanding and agreement that Lessee
will remove same at the end of the Lease Term or earlier termination of this
Lease and repair any damage or injury to the Premises caused thereby, and if not
so removed by Lessee, then Lessor may have the same removed at Lessee’s expense.
Lessee shall, however, have the right to maintain, at Lessee’s sole cost and
expense, during the Lease Term or any extension thereof, all signageat the
Premises.

12. Utilities: Lessee shall pay for all water, gas, heat, light, power,
telephone and other utilities supplied to the Premises. Any charges for sewer
usage, PG&E and telephone site service or related fees shall be the obligation
of Lessee and paid for by Lessee. If any such services are not separately
metered to Lessee, Lessee shall pay a reasonable proportion of all charges which
are jointly metered, the determination to be made by Lessor acting reasonably
and on any equitable basis. Lessor and Lessee agree that Lessor shall not be
liable to Lessee for any disruption of the utility service to the Premises.

13. Attorney’s Fees: In case suit should be brought for the possession of the
Premises, for the recovery of any sum due hereunder, because of the breach of
any other covenant herein, or to enforce, protect, or establish any term,
conditions, or covenant of this Lease or the right of either party hereunder,
the losing party shall pay to the Prevailing Party reasonable attorney’s fees
which shall be deemed to have accrued on the commencement of such action and
shall be enforceable whether or not such action is prosecuted to judgment. The
term “Prevailing Party” shall mean the party that received substantially the
relief requested, whether by settlement, dismissal, summary judgment, judgment,
or otherwise.

14. Default

14.1 Lessee Default: The occurrence of any of the following shall constitute a
default and breach of this Lease by Lessee: a) Any failure by Lessee to pay Rent
or to make any other payment due to Lessor under this Lease which failure has
not been remedied within three (3) days after Lessor shall have given Lessee
written notice thereof; b) The abandonment of the Premises by Lessee except as
provided in Section 7; c) A failure by Lessee to observe and perform any other
provision of this Lease to be observed or performed by Lessee, where such
failure continues for thirty days after written notice thereof by Lessor to
Lessee; provided, however, that if the nature of such default is such that the
same cannot be reasonably cured within such thirty (30) day period, Lessee shall
not be deemed to be in default if Lessee shall, within such period, commence
such cure and thereafter diligently prosecute the same to completion; d) The
making by Lessee of any general assignment for the benefit of creditors; the
filing by or against Lessee of a petition to have Lessee adjudged a bankrupt or
of a petition for reorganization or arrangement under any law relating to
bankruptcy; e) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets or Lessee’s interest in this Lease, or the
attachment, execution or other judicial seizure of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this Lease; and in the
case of any involuntary event described in the foregoing clauses d) and e), the
same shall not have been dismissed within sixty (60) days of the filing of any
involuntary event.

14.2 Surrender Of Lease: In the event of any such default by Lessee, then in
addition to any other remedies available to Lessor at law or in equity, Lessor
shall have the immediate option to terminate this Lease before the end of the
Lease Term and all rights of Lessee hereunder, by giving written notice of such
intention to terminate. In the event that Lessor terminates this Lease due to a
default of Lessee, then Lessor may recover from Lessee: a) the worth at the time
of award of any unpaid Rent which had been earned at the time of such
termination; plus b) the worth at the time of award of unpaid Rent which would
have been earned after termination until the time of award exceeding the amount
of such rental loss that the Lessee proves could have been reasonably avoided;
plus c) the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that the Lessee proves could have been reasonably avoided; plus
d) any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform his obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and e) at Lessor’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable
California law. As used in (a) and (b) above, the “worth at the time of award”
is computed by allowing interest at the rate of Wells Fargo’s prime rate plus
two percent (2%) per annum. As used in (c) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

14.3 Right of Entry and Removal: In the event of any such default by Lessee,
Lessor shall also have the right, after issuance of a court order, by operation
of the law or terminating this Lease, to re-enter the Premises and remove all
persons and property from the Premises; such property may be removed and stored
in a public warehouse or elsewhere at the cost of and for the account of Lessee.

14.4 Abandonment: In the event of the abandonment, except as provided in
Section 7, of the Premises by Lessee or in the event that Lessor shall elect to
re-enter as provided in Section 14.3 above, and Lessor does not elect to
terminate this Lease as provided in Section 14.2 above, then Lessor may from
time to time, without terminating this Lease, recover all Rent as it becomes
due.

14.5 No Implied Termination: No re-entry or exercise of remedies by Lessor
pursuant to Section 14.3 or Section 14.4 of this Lease shall be construed as an
election to terminate this Lease unless a written notice of such intention is
given to Lessee or unless the termination thereof is decreed by a court of
competent jurisdiction.

15. Surrender Of Lease: The voluntary or other surrender of this Lease by
Lessee, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Lessor, terminate all or any existing subleases or sub tenancies,
or may, at the option of Lessor, operate as an assignment to him of any or all
such subleases or sub tenancies.

16. Taxes: Lessee shall pay and discharge punctually and prior to delinquency
with penalty, all real estate taxes, personal property taxes, taxes based on
vehicles utilizing parking areas in the Premises, taxes computed or based on
rental income (other than federal, state and municipal net income taxes),
environmental surcharges, privilege taxes, excise taxes, business and occupation
taxes, school fees or surcharges, gross receipts taxes, sales and/or use taxes,
employee taxes, occupational license taxes, water and sewer taxes, assessments
(including, but not limited to, assessments for public improvements or benefit),
assessments for local improvement and maintenance districts, and all other
governmental impositions and charges of every kind and nature whatsoever,
regardless of whether now customary or within the contemplation of the parties
hereto and regardless of whether resulting from increased rate and/or valuation,
or whether extraordinary or ordinary, general or special, unforeseen or
foreseen, or similar or dissimilar to any of the foregoing (all of the foregoing
being hereinafter collectively called “Tax” or “Taxes”) which, at any time
during the Lease Term, shall be applicable against the Premises, or shall become
due and payable and a lien or charge upon the Premises under or by virtue of any
present or future laws, statutes, ordinances, regulations, or other requirements
of any governmental authority whatsoever. The term “Environmental Surcharge”
shall include any and all expenses, taxes, charges or penalties imposed by the
Federal Department of Energy, Federal Environmental Protection Agency, the
Federal Clean Air Act, or any regulations promulgated thereunder, or any other
local, state or federal governmental agency or entity now or hereafter vested
with the power to impose taxes, assessments or other types of surcharges as a
means of controlling or abating environmental pollution or the use of energy in
regard to the use, operation or occupancy of the Premises but shall not include
any costs to remediate Hazardous Materials at the Premises that are not Lessee’s
responsibility under Section 33. The term “Tax” shall include, without
limitation, all taxes, assessments, levies, fees, impositions or charges levied,
imposed, assessed, measured, or based in any manner whatsoever (i) in whole or
in part on the Rent payable by Lessee under this Lease, (ii) upon or with
respect to the use, possession, occupancy, leasing, operation or management of
the Premises, (iii) upon this transaction or any document to which Lessee is a
party creating or transferring an interest or an estate in the Premises,
(iv) upon Lessee’s business operations conducted at the Premises (to the extent
that this tax could become a lien on the Premises), (v) upon, measured by or
reasonably attributable to the cost or value of Lessee’s equipment, furniture,
fixtures and other personal property located on the Premises or the cost or
value of any leasehold improvements made in or to the Premises by or for Lessee,
regardless of whether title to such improvements shall be in Lessor or Lessee,
or (vi) in lieu of or equivalent to any Tax set forth in this Section 16. In the
event any such Taxes are payable by Lessor and it shall not be lawful for Lessee
to reimburse Lessor for such Taxes, then the Rent payable thereunder shall be
increased to net Lessor the same net rent after imposition of any such Tax upon
Lessor as would have been payable to Lessor prior to the imposition of any such
Tax. It is the intention of the parties that Lessor shall be free from all such
Taxes and all other governmental impositions and charges of every kind and
nature whatsoever. However, nothing contained in this Section 16 shall require
Lessee to pay any Federal or State income, franchise, estate, inheritance,
succession, transfer or excess profits tax imposed upon Lessor. If any general
or special assessment is levied and assessed against the Premises, Lessor agrees
to use its best reasonable efforts to cause the assessment to become a lien on
the Premises securing repayment of a bond sold to finance the improvements to
which the assessment relates which is payable in installments of principal and
interest over the maximum term allowed by law. It is understood and agreed that
Lessee’s obligation under this paragraph will be prorated to reflect the
Commencement Date and the end of the Lease Term. It is further understood that
if Taxes cover the Premises and Lessee does not occupy the entire Premises, the
Taxes will be allocated to the portion of the Premises occupied by Lessee based
on a pro-rata square footage or other equitable basis, as determined by Lessor.
Lessee has elected to be responsible to pay real estate taxes directly and
Lessee will be responsible for any penalties and interest as a result of not
paying the real estate taxes when due. In the event Lessee either: (i) Commits a
Lease default (beyond applicable notice and cure periods) or (ii) elects to have
Lessor pay the real estate taxes, the real estate taxes (including any accrued
penalities and interest as a result of Lessee’s failure to pay the real estate
taxes when due) billed by Lessor to Lessee shall be included in the monthly CAC.

Subject to any limitations or restrictions imposed by any deeds of trust or
mortgages now or hereafter covering or affecting the Premises, Lessee shall have
the right to contest or review the amount or validity of any Tax by appropriate
legal proceedings but which is not to be deemed or construed in any way as
relieving, modifying or extending Lessee’s covenant to pay such Tax at the time
and in the manner as provided in this Section 16. However, as a condition of
Lessee’s right to contest, if such contested Tax is not paid before such contest
and if the legal proceedings shall not operate to prevent or stay the collection
of the Tax so contested, Lessee shall, before instituting any such proceeding,
protect the Premises and the interest of Lessor and of the beneficiary of a deed
of trust or the mortgagee of a mortgage affecting the Premises against any lien
upon the Premises by a surety bond, issued by an insurance company acceptable to
Lessor and in an amount equal to one and one-half (1 1/2) times the amount
contested or, at Lessor’s option, the amount of the contested Tax and the
interest and penalties in connection therewith. Any contest as to the validity
or amount of any Tax, whether before or after payment, shall be made by Lessee
in Lessee’s own name, or if required by law, in the name of Lessor or both
Lessor and Lessee. Lessee shall defend, indemnify and hold harmless Lessor from
and against any and all costs or expenses, including attorneys’ fees, in
connection with any such proceedings brought by Lessee, whether in its own name
or not. Lessee shall be entitled to retain any refund of any such contested Tax
and penalties or interest thereon which have been paid by Lessee. Nothing
contained herein shall be construed as affecting or limiting Lessor’s right to
contest any Tax at Lessor’s expense.

17. Notices: Unless otherwise provided for in this Lease, any and all written
notices or other communication (the “Communication”) to be given in connection
with this Lease shall be given in writing and shall be given by personal
delivery or by mailing by registered or certified mail with postage thereon or
recognized overnight courier, fully prepaid, in a sealed envelope addressed to
the intended recipient as follows:

         
(a)
  to the Lessor at:   10050 Bandley Drive
Cupertino, California 95014
Attention: Carl E. Berg
Raymond V. Marino
 
       
(b)
  to the Lessee at:   233 South Hillview Drive
Milpitas, California 95035
Attention: Ralph H. Schmitt
Ray Wallin

or such other addresses, or individual as may be designated by a Communication
given by a party to the other parties as aforesaid. Any Communication given by
personal delivery shall be conclusively deemed to have been given and received
on a date it is so delivered at such address provided that such date is a
business day, otherwise on the first business day following its receipt, and if
given by registered or certified mail, on the day on which delivery is made or
refused or if given by recognized overnight courier, on the first business day
following deposit with such overnight courier.

18. Entry By Lessor: Lessee shall permit Lessor and its agents to enter into and
upon said Premises at all reasonable times using the minimum amount of
interference and inconvenience to Lessee and Lessee’s business, subject to any
security regulations of Lessee, for the purpose of inspecting the same or for
the purpose of maintaining the building in which said Premises are situated, or
for the purpose of making repairs, alterations or additions to any other portion
of said building, including the erection and maintenance of such scaffolding,
canopies, fences and props as may be required, without any rebate of Rent and
without any liability to Lessee for any loss of occupation or quiet enjoyment of
the Premises; and shall permit Lessor and his agents, at any time within ninety
(90) days prior to the end of the Lease Term, to place upon said Premises any
usual or ordinary “For Sale” or “For Lease” signs and exhibit the Premises to
prospective tenants at reasonable hours.

19. Destruction Of Premises: In the event of a partial destruction of the said
Premises during the Lease Term from any cause which is covered by Lessor’s
property insurance (or which would have been covered if Lessor had maintained
the property insurance required under this Lease), Lessor shall forthwith repair
the same, provided such repairs can be made within one hundred eighty (180) days
after receipt of building permit under the laws and regulations of State,
Federal, County, or Municipal authorities, but such partial destruction shall in
no way annul or void this Lease, except that Lessee shall be entitled to a
proportionate reduction of Rent while such repairs are being made. With respect
to any partial destruction which Lessor is obligated to repair or may elect to
repair under the terms of this paragraph, the provision of Section 1932,
Subdivision 2, and of Section 1933, Subdivision 4, of the Civil Code of the
State of California are waived by Lessee. In the event that the building in
which the subject Premises may be situated is destroyed to an extent greater
than thirty-three and one-third percent (33 1/3%) of the replacement cost
thereof, Lessor may, at its sole option, elect to terminate this Lease, whether
the subject Premises is insured or not. A total destruction of the building in
which the subject Premises are situated shall terminate this Lease.
Notwithstanding the above, Lessor is only obligated to repair or rebuild to the
extent of available insurance proceeds including any deductible amount paid by
Lessee. Should Lessor determine that insufficient or no insurance proceeds are
available for repair or reconstruction of Premises, Lessor, at its sole option,
may terminate the Lease. Lessee shall have the option of continuing this Lease
by agreeing to pay all repair costs to the subject Premises. Notwithstanding
this Section 19 or Section 21, (i) if the Premises are condemned or damaged by
any peril, then Lessee shall have the option to terminate this Lease if the
Premises cannot be, or are not in fact, fully restored by Lessor to their prior
condition within two hundred and seventy (270) days after the condemnation or
damage, and (ii) Landlord shall not have the right to terminate this Lease and
shall repair and restore the Premises if the damage to the Premises is (a) due
to a risk required to be insured against by Lessor under this Lease or
(b) relatively minor (e.g., repair or restoration would cost less than five
percent (5%) of the replacement cost of the Premises).

20. Assignment And Subletting: Lessee shall not assign this Lease, or any
interest therein, and shall not sublet the said Premises or any part thereof, or
any right or privilege appurtenant thereto, or cause any other person or entity
, to occupy or use the Premises, or any portion thereof, without the advance
written consent of Lessor which shall not be unreasonably withheld.
Notwithstanding the above, Lessee may, without the consent of Lessor, assign
this Lease or sublet all or any part of the Premises to a bona fide subsidiary
or affiliate of Lessee, an entity in which or with which Lessee merges or an
entity which acquires all or substantially all of the assets of Lessee
(“Excepted Party”). Any such assignment or subletting requiring Lessor’s consent
made without Lessor’s consent shall be void, and shall, at the option of the
Lessor, terminate this Lease. This Lease shall not, or shall any interest
therein, be assignable, as to the interest of Lessee, by operation of law,
without the written consent of Lessor. Notwithstanding Lessor’s obligation to
provide reasonable approval, Lessor reserves the right to withhold its consent
for any proposed sublessee or assignee of Lessee if the proposed sublessee or
assignee is a user or generator of Hazardous Materials to an extent greater than
Lessee’s use of Hazardous Materials at the Premises as of the Commencement Date.
If Lessee desires to assign its rights under this Lease or to sublet all or any
part of the Premises to a party other than an Excepted Party, Lessee shall first
notify Lessor of the proposed terms and conditions of such assignment or
subletting. With respect to any such proposed assignment of this Lease or
sublease if the assignee or sublessee, respectively, fully occupies either the
single story 60,482 square foot building or the 2-story 35,208 square foot
building or the entire Premises, Lessor, at its sole option, shall have the
right (i) to enter into a direct Lessor-lessee relationship with such party
under such proposed terms and conditions, in which event Lessee shall be
relieved of its obligations hereunder to the extent of the Lessor-lessee
relationship entered into between Lessor and such third party, or (ii) to
terminate the Lease and relieve Lessee of all Lease obligations occurring after
the termination of the Lease. Notwithstanding the foregoing, Lessee may assign
this Lease to an Excepted Party, provided there is no substantial reduction in
the net worth of the Excepted Party below that of Lessee immediately before such
assignment and the Security Deposit will remain in place. Whether or not
Lessor’s consent to a sublease or assignment is required, in the event of any
sublease or assignment, Lessee shall be and shall remain primarily liable for
the performance of all conditions, covenants, and obligations of Lessee
hereunder and, in the event of a default by an assignee or sublessee, Lessor may
proceed directly against the original Lessee hereunder and/or any other
predecessor of such assignee or sublessee without the necessity of exhausting
remedies against said assignee or sublessee. Notwithstanding anything in this
Lease to the contrary, Lessor acknowledges that Lessee currently intends to
market the Premises and this Lease to prospective assignees of Lessee’s interest
under this Lease. Lessor therefore agrees that Lessor will consent to such a
proposed assignment of this Lease by Lessee, provided that (a) Lessee is not
then in default under this Lease (beyond applicable notice and cure periods),
(b) the proposed assignee has a net worth in excess of Fifty Million Dollars
($50,000,000) and the assignee’s financial statements prepared in accordance
with U.S. GAAP, has net income and positive cash flow, excluding extraordinary
items, during the four (4) calendar quarters immediately precedingLessee’s
request for Lessor’s consent to such assignment, and (c) Lessee pays all
brokerage commissions and any other out of pocket costs in connection with
completing such assignment. Upon any such assignment of this Lease, Lessor and
Lessee shall execute a Settlement Agreement and Release in the form attached
hereto as Exhibit B, and the assignee shall be deemed to be an Excepted Party
hereunder.

20.1 Consideration to Relocate: If Lessor recaptures the Premises pursuant to
Section 20 or Lessee and Lessor mutually agree on an assignment of the Lease to
another tenant, then promptly after Lessee determines its space needs in
connection with the relocation (including acceptable geographic locations),
Lessee and Lessor will meet and confer for up to fifteen (15) days to consider
relocating Lessee to another premises owned by Lessor, but neither party shall
have any obligation to conclude any such relocation.

21. Condemnation: If any part of the Premises shall be taken for any public or
quasi-public use, under any statute or by right of eminent domain or private
purchase in lieu thereof, and a part thereof remains which is susceptible of
occupation hereunder, this Lease shall as to the part so taken, terminate as of
the date title vests in the condemnor or purchaser, and the Rent payable
hereunder shall be adjusted so that the Lessee shall be required to pay for the
remainder of the Lease Term only that portion of Rent as the value of the part
remaining. The rental adjustment resulting will be computed at the same Rental
rate for the remaining part not taken. Lessor shall have the option to terminate
this Lease as of the date when title to the part so taken vests in the condemnor
or purchaser. If all of the Premises, or such part thereof be taken so that
there does not remain a portion susceptible for occupation hereunder, this Lease
shall thereupon terminate. If a part or all of the Premises be taken, all
compensation awarded upon such taking shall be payable to the Lessor. Lessee
shall have the right to file a separate claim to recover Lessee’s relocation
costs and the unamortized value of all improvements and alterations made to the
Premises at Lessee’s cost during the Lease Term.

22. Effects Of Conveyance: The term “Lessor” as used in this Lease, means only
the owner for the time being of the land and building constituting the Premises,
so that, in the event of any sale of said land or building, Lessor shall be and
hereby is entirely freed and relieved of all covenants and obligations of Lessor
thereafter accruing hereunder, and it shall be deemed and construed, without
further agreement between the parties and the purchaser of any such sale, that
the purchaser of the building has assumed and agreed to carry out any and all
covenants and obligations of the Lessor hereunder. If any security is given by
Lessee to secure the faithful performance of all or any of the covenants of this
Lease on the part of Lessee, Lessor shall transfer and deliver the security, as
such, to the purchaser at any such sale of the building, and thereupon the
Lessor shall be discharged from any further liability.

23. Subordination: This Lease, in the event Lessor notifies Lessee in writing,
shall be subordinate to any ground lease, deed of trust, or other hypothecation
for security now or hereafter placed upon the real property at which the
Premises are a part and to any and all advances made on the security thereof and
to renewals, modifications, replacements and extensions thereof. Lessee agrees
to promptly execute any commercially reasonable documents which may be required
to effectuate such subordination. Notwithstanding such subordination, if Lessee
is not in default (beyond applicable notice and cure periods), Lessee’s right to
quiet possession of the Premises shall not be disturbed or affected by any
subordination.

24. Waiver: The waiver by Lessor or Lessee of any breach of any term, covenant
or condition, herein contained shall not be construed to be a waiver of such
term, covenant or condition or any subsequent breach of the same or any other
term, covenant or condition therein contained. The subsequent acceptance of Rent
hereunder by Lessor shall not be deemed to be a waiver of Lessee’s breach of any
term, covenant, or condition of the Lease.

25. Holding Over: Any holding over after the end of the Lease Term requires
Lessor’s written approval prior to the end of the Lease Term, which,
notwithstanding any other provisions of this Lease, Lessor may withhold. Such
holding over shall be construed to be a tenancy at sufferance from month to
month. Lessee shall pay to Lessor monthly base rent equal to one and one-half
(1.5) times the monthly base rent installment due in the last month of the Lease
Term and all other additional rent and all other terms and conditions of the
Lease shall apply, so far as applicable. Holding over by Lessee without written
approval of Lessor shall subject Lessee to the liabilities and obligations
provided for in this Lease and by law, including, but not limited to those in
Section 2.1 of this Lease. Lessee shall indemnify and hold Lessor harmless
against any loss or liability resulting from any delay caused by Lessee in
surrendering the Premises, including without limitation, any claims made or
penalties incurred by any succeeding lessee or by Lessor. No holding over shall
be deemed or construed to exercise any option to extend or renew this Lease in
lieu of full and timely exercise of any such option as required hereunder.

26. Lessor’s Liability: If Lessee should recover a money judgment against Lessor
arising in connection with this Lease, the judgment shall be satisfied only out
of the Lessor’s interest in the Premises and, if at the time any portion of the
Premises has been damaged or condemned, the insurance and condemnation proceeds
thereof, Neither Lessor or any of its officers, directors, employees or partners
shall be liable personally for any deficiency.

27. Estoppel Certificates: Lessee shall at any time during the Lease Term, upon
not less than ten (10) days prior written notice from Lessor, execute and
deliver to Lessor a statement in writing certifying that, this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification) and the dates to which the Rent and other charges have been
paid in advance, if any, and acknowledging that there are not, to Lessee’s
knowledge, any uncured defaults on the part of Lessor hereunder or specifying
such defaults if they are claimed. Any such statement may be conclusively relied
upon by any prospective purchaser or encumbrancer of the Premises. Lessee’s
failure to deliver such a statement within such time shall be conclusive upon
the Lessee that (a) this Lease is in full force and effect, without modification
except as may be represented by Lessor; (b) there are no uncured defaults in
Lessor’s performance.

28. Time: Time is of the essence of the Lease.

29. Captions: The headings on titles to the paragraphs of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof. This instrument contains all of the
agreements and conditions made between the parties hereto and may not be
modified orally or in any other manner than by an agreement in writing signed by
all of the parties hereto or their respective successors in interest.

30. Party Names: Landlord and Tenant may be used in various places in this Lease
as a substitute for Lessor and Lessee respectively.

31. Earthquake Insurance: Lessee agrees that it will pay, as additional Rent,
which shall be included in the monthly CAC, an amount not to exceed Thirty Eight
Thousand Two Hundred Seventy Six and 00/100’s Dollars ($38,276) per year for
earthquake insurance if Lessor desires to obtain some form of earthquake
insurance in the future, if and when available, on terms acceptable to Lessor as
determined in the sole and absolute discretion of Lessor; provided, however,
that (i) Lessee shall only be required to pay such amount if Lessor is required
to carry such earthquake insurance by an unaffiliated, commercial lender holding
a mortgage or deed of trust on the Premises, and (ii) Lessee shall not in any
event be required to pay any amount in excess of the commercially reasonable
premiums actually paid by Lessor for such earthquake insurance for the Premises.

32. Habitual Default: Notwithstanding anything to the contrary contained in
Section 14 herein, Lessor and Lessee agree that if Lessee shall have defaulted
in the payment of Rent (after applicable notice and cure periods) for two or
more times during any twelve month period during the Lease Term, then such
conduct shall, at the option of the Lessor, represent a separate event of
default which cannot be cured by Lessee. Lessee acknowledges that the purpose of
this provision is to prevent repetitive defaults by the Lessee under the Lease,
which constitute a hardship to the Lessor and deprive the Lessor of the timely
performance by the Lessee hereunder.

33. Hazardous Materials

33.1 Definitions: As used in this Lease, the following terms shall have the
following meaning:

a. The term “Hazardous Materials” shall mean (i) polychlorinated biphenyls;
(ii) radioactive materials and (iii) any chemical, material or substance now or
hereafter defined as or included in the definitions of “hazardous substance”
“hazardous water”, “hazardous material”, “extremely hazardous waste”,
“restricted hazardous waste” under Section 25115, 25117 or 15122.7, or listed
pursuant to Section 25140 of the California Health and Safety Code, Division 20,
Chapter 6.5 (Hazardous Waste Control Law), (iv) defined as “hazardous substance”
under Section 25316 of the California Health and Safety Code, Division 20,
Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substances Account Act),
(v) defined as “hazardous material”, “hazardous substance”, or “hazardous waste”
under Section 25501 of the California Health and Safety Code, Division 20,
Chapter 6.95 (Hazardous Materials Release, Response, Plans and Inventory),
(vi) defined as a “hazardous substance” under Section 25181 of the California
Health and Safety Code, Division 20l, Chapter 6.7 (Underground Storage of
Hazardous Substances), (vii) petroleum, (viii) asbestos, (ix) listed under
Article 9 or defined as “hazardous” or “extremely hazardous” pursuant to
Article II of Title 22 of the California Administrative Code, Division 4,
Chapter 20, (x) defined as “hazardous substance” pursuant to Section 311 of the
Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq. or listed pursuant
to Section 1004 of the Federal Water Pollution Control Act (33 U.S.C. 1317),
(xi) defined as a “hazardous waste”, pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq., (xii) defined as
“hazardous substance” pursuant to Section 101 of the Comprehensive Environmental
Responsibility Compensations, and Liability Act, 42 U.S.C. 9601 et seq., or
(xiii) regulated under the Toxic Substances Control Act, 156 U.S.C. 2601 et seq.

b. The term “Hazardous Materials Laws” shall mean any local, state and federal
laws, rules, regulations, or ordinances relating to the use, generation,
transportation, analysis, manufacture, installation, release, discharge, storage
or disposal of Hazardous Material.

c. The term “Lessor’s Agents” shall mean Lessor’s agents, representatives,
employees, contractors, subcontractors, directors, officers and partners.

d. The term “Lessee’s Agents” shall mean Lessee’s agents, representatives,
employees, contractors, subcontractors, directors, officers, partners and
invitees.

33.2 Lessee’s Right to Investigate: Lessee, at Lessee’s cost, shall be entitled
to cause such inspection, soils and ground water tests, and other evaluations to
be made of the Premises as Lessee deems necessary regarding (i) the presence and
use of Hazardous Materials in or about the Premises, and (ii) the potential for
exposure to Lessee’s employees and other persons to any Hazardous Materials used
and stored by previous occupants in or about the Premises. Lessee shall provide
Lessor with copies of all inspections, tests and evaluations, and repair any
damage to the Premises caused by the investigation.

33.3 Lessor’s Representations: Lessor hereby represents and warrants to the best
of Lessor’s knowledge that the Premises are, as of the date of this Lease, in
compliance with all Hazardous Material Laws.

33.4 Lessee’s Obligation to Indemnify: Lessee, at its sole cost and expense,
shall indemnify, defend, protect and hold Lessor and Lessor’s Agents harmless
from and against any and all cost or expenses, including those described under
subparagraphs i, ii and iii herein below set forth, to the extent arising from
or caused during the Lease Term by:

a. Lessee’s or Lessee’s Agents’ use, analysis, storage, transportation,
disposal, release, threatened release, discharge or generation of Hazardous
Material to, in, on, under, about or from the Premises; or
b. Lessee’s or Lessee’s Agents failure to comply with Hazardous Material Laws;
or
c. Any release of Hazardous Material to, in, on, under, about, from or onto the
Premises caused by or occurring as a result of acts or omissions of Lessee or
Lessee’s Agents.

The cost and expenses indemnified against include, but are not limited to the
following:

i. Any and all claims, actions, suits, proceedings, losses, damages,
liabilities, deficiencies, forfeitures, penalties, fines, punitive damages, cost
or expenses;
ii. Any claim, action, suit or proceeding for personal injury (including
sickness, disease, or death), tangible or intangible property damage,
compensation for lost wages, business income, profits or other economic loss,
damage to the natural resources of the environment, nuisance, pollution,
contamination, leaks, spills, release or other adverse effects on the
environment;
iii. The cost of any repair, clean-up, treatment or detoxification of the
Premises necessary to bring the Premises into compliance with all Hazardous
Material Laws, including the preparation and implementation of any closure,
disposal, remedial action, or other actions with regard to the Premises, and
expenses (including, without limitation, reasonable attorney’s fees and
consultants fees, investigation and laboratory fees, court cost and litigation
expenses).

33.5 Lessee’s Obligation to Remediate Contamination: Lessee shall, at its sole
cost and expense, promptly take any and all action required by Hazardous
Materials Laws to remediate contamination of the Premises by Hazardous Materials
by Lessee or Lessee’s Agents during the Lease Term.

33.6 Obligation to Notify: Lessor and Lessee shall each give written notice to
the other as soon as reasonably practical of (i) any communication received from
any governmental authority concerning Hazardous Material which related to the
Premises and (ii) any contamination of the Premises by Hazardous Materials which
constitutes a violation of any Hazardous Material Laws.

33.7 Survival: The obligations of Lessee and Lessor under this Section 33 shall
survive the Lease Term or earlier termination of this Lease.

33.8 Certification and Closure: On or before the end of the Lease Term or
earlier termination of this Lease, Lessee shall deliver to Lessor a
certification executed by Lessee stating that, to the best of Lessee’s
knowledge, there exists no violation of Hazardous Material Laws resulting from
Lessee’s obligation in Paragraph 33. If pursuant to local ordinance, state or
federal law, Lessee is required, at the expiration of the Lease Term, to submit
a closure plan for the Premises to a local, state or federal agency, then Lessee
shall comply at its sole cost and expense with the requirements of the closure
plan and furnish to Lessor a copy of such plan.

33.9 Prior Hazardous Materials: Lessee shall have no obligation to clean up or
to hold Lessor harmless with respect to any Hazardous Material or wastes
discovered on the Premises, which were not introduced into, in, on, about, from
or under the Premises during the Lease Term or ground water contamination from
other parcels where the source is from off the Premises not arising from or
caused by Lessee or Lessee’s Agents. Under no circumstance shall Lessee be
liable for losses, costs, claims, liabilities and damages (including attorneys’
and consultants’ fees) arising out of or in connection with any Hazardous
Material present at the Premises or the soil, air, ground water or surface water
thereof, or the violation of any Hazardous Materials Law, except to the extent
that any of the foregoing actually results from the release of Hazardous
Materials by Lessee or Lessee’s Agents during the Lease Term.

34. Brokers: Lessee represents that they have not utilized or contacted a real
estate broker or finder with respect to this Lease other than CPS Corfac
International and Colliers International (the “Brokers”), and Lessee agrees to
indemnify and hold Lessor harmless against any claim, cost, liability or cause
of action asserted by any broker or finder claiming through Lessee other than
the Brokers. Lessor represents and warrants that it has not utilized or
contacted a real estate broker or finder with respect to this Lease and Lessor
agrees to indemnify and hold Lessee harmless against any claim, cost, liability
or cause of action asserted by any broker or finder claiming through Lessor.
Lessee is responsible for paying the Brokers a commission pursuant to separate
agreements entered into by and between Lessee and the Brokers.

35. Option to Extend

A. Option: Lessor hereby grants to Lessee one (1) option to extend the Lease
Term, with the extended term to be for a period of sixty months (60) months, on
the following terms and conditions:

(i) Lessee shall give Lessor written notice of its exercise of its option to
extend no earlier than twelve (12) , nor later than six (6) calendar months
before the Lease Term would end but for said exercise. If Lessee and Lessor have
not agreed to rental terms in writing, Lessee may withdraw its notice of
exercise of an extension option prior to six (6) months before the Lease Term
would end but for said exercise. Lessor shall provide Lessee with Lessor’s
proposed base monthly rent for the option period within twenty (20) days of
Lessee’s written request. However, once Lessee delivers a notice of exercise of
an option to extend the Lease Term it may not be withdrawn except as provided
for herein and subject to the provisions of this Section 35, such notice shall
operate to extend the Lease Term. Upon any extension of the Lease Term pursuant
to this Section 35, the term “Lease Term” as used in this Lease shall thereafter
include the then extended term. Time is of the essence.

(ii) Lessee may not extend the Lease Term pursuant to any option granted by this
Section 35 if Lessee is in default (beyond applicable notice and cure periods)
as of the date of the exercise of its option. If Lessee has committed a default
by Lessee as defined in Section 14 or 32 that has not been cured or waived by
Lessor in writing by the date that any extended term is to commence, then Lessor
may elect not to allow the Lease Term to be extended, notwithstanding any notice
given by Lessee of an exercise of this option to extend.

(iii) All terms and conditions of this Lease shall apply during the extended
term, except that the base rent and rental increases for each extended term
shall be determined as provided in Section 35 (B) below

(iv) The option rights of Sipex Corporation granted under this Section 35 are
granted for Sipex Corporation’s personal benefit and may not be assigned or
transferred by Sipex Corporation, except in connection with any assignment or
transfer to an Excepted Party.

B. Extended Term Rent — Option Period: The monthly base rent for the Premises
during the extended term shall equal ninety-five percent (95%) of the fair
market monthly base rent for the Premises as of the commencement date of the
extended term plus CAC. Promptly upon Lessee’s exercise of the option to extend,
Lessee and Lessor shall meet and attempt to agree on the fair market monthly
base rent for the Premises as of the commencement date of the extended term. In
the event the parties fail to agree upon the amount of the monthly base rent for
the extended term prior to commencement thereof, the monthly base rent for the
extended term shall be determined by appraisal in the manner hereafter set
forth. Annual base rent increases during the extended term shall be three and
one-half percent (3.5%) per year. In the event it becomes necessary under this
paragraph to determine the fair market monthly base rent of the Premises by
appraisal, Lessor and Lessee each shall appoint a real estate appraiser within
five days after Lessor or Lessee notifies the other party that the proposed
rental rate for the extended term is unacceptable, who shall be a member of the
American Institute of Real Estate Appraiser (“AIREA”) and such appraisers shall
each determine the fair market monthly base rent for the Premises taking into
account the value of the Premises and the amenities provided by the outside
areas, the common areas, and the Building, and prevailing comparable rentals in
the area, but shall not take into account the value of any improvements or
alterations made to the Premises at Lessee’s expense during the Lease Term. Such
appraisers shall, within twenty (20) business days after their appointment,
complete their appraisals and submit their appraisal reports to Lessor and
Lessee. If the fair market monthly base rent of the Premises established in the
two (2) appraisals varies by five percent (5%) or less of the higher rent, the
average of the two shall be controlling. If said fair market monthly base rent
varies by more than five percent (5%) of the higher rental, said appraisers,
within ten (10) days after submission of the last appraisal, shall appoint a
third appraiser who shall be a member of the AIREA and who shall also be
experienced in the appraisal of rent values and adjustment practices for
commercial properties in the vicinity of the Premises. Such third appraiser
shall, within twenty (20) business days after his appointment, determine by
appraisal the fair market monthly base rent of the Premises taking into account
the same factors referred to above, and submit his appraisal report to Lessor
and Lessee. The fair market monthly base rent determined by the third appraiser
for the Premises shall be controlling, unless it is less than that set forth in
the lower appraisal previously obtained, in which case the base rent set forth
in said lower appraisal shall be controlling, or unless it is greater than that
set forth in the higher appraisal previously obtained in which case the base
rent set forth in said higher appraisal shall be controlling. If either Lessor
or Lessee fails to appoint an appraiser, or if an appraiser appointed by either
of them fails, after his appointment to submit his appraisal within the required
period in accordance with the foregoing, the appraisal submitted by the
appraiser properly appointed and timely submitting his appraisal shall be
controlling. If the two appraisers appointed by Lessor and Lessee are unable to
agree upon a third appraiser within the required period in accordance with the
foregoing, application shall be made within twenty (20) days thereafter by
either Lessor or Lessee to AIREA, which shall appoint a member of said institute
willing to serve as appraiser. The cost of all appraisals under this
subparagraph shall be borne equally be Lessor and Lessee.

36. Approvals: Whenever in this Lease the Lessor’s or Lessee’s consent is
required, such consent shall not be unreasonably or arbitrarily withheld or
delayed. In the event that the Lessor or Lessee does not respond to a request
for any consents which may be required of it in this Lease within ten business
days of the request of such consent in writing by the Lessee or Lessor, such
consent shall be deemed to have been given by the Lessor or Lessee.

37. Authority: Each party executing this Lease represents and warrants that it
is duly authorized to execute and deliver the Lease. If executed on behalf of a
corporation, that the Lease is executed in accordance with the by-laws of said
corporation (or a partnership that the Lease is executed in accordance with the
partnership agreement of such partnership), that no other party’s approval or
consent to such execution and delivery is required, and that the Lease is
binding upon said individual, corporation (or partnership) as the case may be in
accordance with its terms.

38. Indemnification of Lessor: Except to the extent caused by the negligence or
willful misconduct of Lessor or Lessor’s Agents, Lessee shall defend, indemnify
and hold Lessor harmless from and against any and all obligations, losses,
costs, expenses, claims, demands, attorney’s fees, investigation costs or
liabilities on account of, or arising out of the use, condition, or occupancy of
the Premises or any act or omission to act of Lessee or Lessee’s Agents or any
occurrence in, upon, about or at the Premises during the Lease Term or any
extension thereof, including, without limitation, any of the foregoing
provisions arising out of the use, generation, manufacture, installation,
release, discharge, storage, or disposal of Hazardous Materials by Lessee or
Lessee’s Agents during the Lease Term or any extension thereof. It is understood
that Lessee is and shall be in control and possession of the Premises and that
Lessor shall in no event be responsible or liable for any injury or damage or
injury to any person whatsoever, happening on, in, about, or in connection with
the Premises, or for any injury or damage to the Premises or any part thereof,
except to the extent caused by the negligence or willful misconduct of Lessor or
Lessor’s Agents. This Lease is entered into on the express condition that Lessor
shall not be liable for, or suffer loss by reason of injury to person or
property, from whatever cause, which in any way may be connected with the use,
condition or occupancy of the Premises or personal property located herein,
except to the extent caused by the negligence or willful misconduct of Lessor or
Lessor’s Agents. The provisions of this Lease permitting Lessor to enter and
inspect the Premises are for the purpose of enabling Lessor to become informed
as to whether Lessee is complying with the terms of this Lease and Lessor shall
be under no duty to enter, inspect or to perform any of Lessee’s covenants set
forth in this Lease. Lessee shall further indemnify, defend and hold harmless
Lessor from and against any and all claims arising from any breach or default in
the performance of any obligation to Lessee’s part to be performed under the
terms of this Lease. The provisions of Section 38 shall survive the Lease Term
or earlier termination of this Lease with respect to any third party claims,
damage, injury or death occurring during the Lease Term.

39. Successors And Assigns: The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto.

40. Miscellaneous Provisions: All rights and remedies hereunder are cumulative
and not alternative to the extent permitted by law and are in addition to all
other rights or remedies in law and in equity.

41. Choice of Law; Venue: This lease shall be construed and enforced in
accordance with the substantive laws of the State of California. The language of
all parts of this lease shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against either Lessor or Lessee. Any
legal action taken with respect to this Agreement shall be determined by a court
of competent jurisdiction located in the County of Santa Clara, State of
California.

42. Entire Agreement: This Lease is the entire agreement between the parties,
and there are no agreements or representations between the parties except as
expressed herein. Except as otherwise provided for herein, no subsequent change
or addition to this Lease shall be binding unless in writing and signed by the
parties hereto.

43. Reasonable Expenditures: Any expenditure by a party permitted or required
under this Lease, for which such party is entitled to demand and does demand
reimbursement from the other party, shall be limited to the out of pockets costs
incurred by the partyfor the goods and services involved, shall be reasonably
incurred, and shall be substantiated by reasonable documentary evidence
available for inspection and review by the other party or its representative
during normal business hours.

In Witness Whereof, Lessor and Lessee have executed this Lease, the day and year
first above written.

              Lessor             Mission West Properties, L.P.             By:
Mission West Properties, Inc., its general   Lessee     partner       Sipex
Corporation    
By:
  R.V. Marino   By:   Ralph Schmitt
 
           
 
            Signature of authorized representative
  Signature of authorized representative

 
           
R. V. Marino
      Ralph Schmitt  

 
         

 
           
Printed name
      Printed name  

 
           
President & COO
      CEO  

 
         

 
           
Title
      Title  

 
           
03/08/06
      03/08/06  

 
         

 
           
Date
      Date  

 
           

1

Exhibit A and A.1

Graphic of Site Plan and Floor Plan

2

Exhibit B

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (this “Agreement”) is made by and between
Sipex Corporation, a Delaware corporation (the “Company”) and Mission West
Properties, L.P., a Delaware limited partnership (“Mission West”), effective as
of      (the “Effective Date”).

RECITALS

The Company entered into that certain Standard Form Lease on or about March
     , 2006 (the “Lease”) for that certain real property and improvements
commonly known as 233 South Hillview Drive, Milpitas, California (the
“Premises”). The term of the Lease is sixty (60) months with approximately
     (     ) months remaining from the date the Company executed an Assignment
of Lease, as described below, and vacated the Premises on or about      .

Concurrent with the execution of this Agreement, the parties have executed an
Assignment of Lease dated      as described in Exhibit A, for the Premises
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties hereby agree as follows:

AGREEMENT

1. Mutual Release of Claims.

a. Release of the Company. Mission West agrees that on behalf of itself, and its
affiliates, associates, owners, insurers, attorneys, officers, directors,
shareholders, partners, joint venturers, members, employees, heirs, spouses,
executors, administrators, predecessors, assigns, legal representatives, agents,
and successors in interest, and all persons acting by, through, under, or in
concert with them, or any of them, hereby fully and forever release the Company
and its officers, directors, employees, investors, shareholders, administrators,
predecessor and successor corporations, assigns, legal representatives, agents,
successors in interest, affiliates, and partners, of and from any claim, duty,
obligation, cause of action, action, right, judgment, obligation, demand,
accounting, liability or damages relating to the Lease and the Premises, whether
presently known or unknown, suspected or unsuspected, that any of them may
possess.

b. Release of Mission West. The Company agrees that on behalf of itself, and its
affiliates, associates, owners, insurers, attorneys, officers, directors,
shareholders, partners, joint venturers, members, employees, heirs, spouses,
executors, administrators, predecessors, assigns, legal representatives, agents,
and successors in interest, and all persons acting by, through, under, or in
concert with them, or any of them, hereby fully and forever releases Mission
West and its affiliates, officers, directors, employees, investors,
shareholders, administrators, predecessor and successor corporations, assigns,
legal representatives, agents, successors in interest, and partners, of and from
any claim, duty, obligation, cause of action, action, right, judgment,
obligation, demand, accounting, liability or damages relating to the Lease and
the Premises, whether presently known or unknown, suspected or unsuspected, that
any of them may possess.

2. No Assignment. Each party represents and warrants that it has not
transferred, assigned or subrogated any claim, duty, obligation, cause of
action, action, right, judgment, obligation, demand, accounting, liability or
damages associated with the subject of this Agreement, or authorized any other
person or entity to assert such a claim, duty, obligation, cause of action,
action, right, judgment, obligation, demand, accounting, liability or damages on
its behalf.

3. No Reliance. Each party represents that it has had the opportunity to consult
with an attorney, and has carefully read and understands the scope and effect of
the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

4. Civil Code Section 1542. With respect to all the matters herein released,
each party knowingly waives any and all rights and benefits conferred by the
provisions of Section 1542 of the Civil Code of the State of California, and any
similar law of any state or territory of the United States or any other
jurisdiction. Said Section 1542 provides as follows.

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

5. Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties and supersedes and replaces any and all prior
or contemporaneous agreements and understandings concerning the subject matter
of this Agreement.

6. Governing Law; Venue. This Agreement shall be governed by and construed
under, and the legal relations between the parties hereto shall be determined
by, the laws of the State of California without regard to its laws relating to
conflict or choice of laws. Any legal action taken with respect to this
Agreement shall be determined by a court of competent jurisdiction located in
the County of Santa Clara, State of California.

7. Counterparts. This Agreement may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument. The parties shall exchange among themselves original signed or
telecopied counterparts.

8. Authority. Each party warrants that any person executing this Agreement on
its behalf has the full authority to do so.

9. Modification/Severability. This Agreement may be modified, or parts hereof

waived, only by an instrument in writing specifically referencing this Agreement
and signed by an authorized representative of both parties. In the event that
any provision, or portions thereof, of this Agreement is held to be
unenforceable or invalid by any court of competent jurisdiction, the validity
and enforceability of the remaining provisions, or portions thereof, shall not
be affected thereby.

10. Non-Disclosure. Except as required by law, the parties expressly agree and
acknowledge that this Agreement is being executed in reliance upon the
understanding that the existence, terms, and nature of the released matters and
Agreement, including, but not limited to, all communications and exchanges of
information between the parties or their representatives that took place during
the negotiations relating to the released matters or the Agreement, are to
remain confidential.

Notwithstanding the foregoing: (i) Section 6 “Insurance”, Section 33 “Hazardous
Materials”, and Section 38 “Indemnification of Lessor” (with respect to claims
made by third parties regarding events that took place while the Company
occupied the Premises) of the Lease shall survive this Agreement as it relates
to any claim arising during the period that the Company occupied the Premises;
and (ii) following the effective date of the Assignment of Lease, Lessor shall
promptly return the Lessee’s Security Deposit to Lessee.

IN WITNESS WHEREFORE, the parties have executed this Agreement as of the
Effective Date.

The Company:
Sipex Corporation

By:     

Name:      

Title:      

Mission West:
Mission West Properties, L.P.


By: Mission West Properties, Inc., its general partner

By:     

Name:      

Title:      

3

Exhibit A

Assignment of Lease – “ Not Available at Closing”

4